Ft, Juez Asociado Se. Wole,
emitió la opinión del Tribunal.
Don Luis Pérez Valdivieso obtuvo durante su vida una sentencia por la suma de dieciseis mil ($16,000) pesos, moneda mejicana, contra la Sucesión de Don Carlos Pages y„Maris-' tani. Después de la muerte de su esposo, Doña Asunción Torruella Eivera, subrogada en el lugar y derecho, de su refe-rido esposo, procedió a la ejecución de dicha sentencia, y en su ejecución fué embargada la propiedad dedos demandados Doña Obdulia Ferrer y sus hijos Don José, Don Carlos, Don Manuel y Don Juan Pages y Ferrer. El valor de la finca em-bargada alcanzó a la suma de 51,602 pesos, equivalentes a 30,361 dólares y la Corte de Distrito de Ponce, como continua-dora del extinguido juzgado de primera instancia de esa ciu-dad ante el cual el pleito original había sido seguido en el año 1894, dictó una providencia mandando a sacar a remate la dicha finca por término de veinte días, disponiendo que se anunciara en remate por medio de edictos que habrían de publicarse en la “Gaceta de Puerto Rico” y en “La Democra-cia,” y esos edictos fueron así publicados en la “Gaceta” el día-17 de octubre de 1899 y en “La Democracia” el 14 de octu-bre del mismo año. En 26 de octubre de 1899, que era el día señalado para la subasta, se celebró el remate. No concurrió al remate ningún licitador, y entonces ■ la ejecutante Doña Asunción Torruella y Rivera solicitó que la finca le fuera ven-dida por las dos terceras partes de su tasación. En 17 de marzo de 1900, la Corte de Distrito de Ponce adjudicó la expre-sada finca a Doña Asunción Torruella por las dos terceras partes de su tasación, y a solicitud de la adjudicataria se re-quirió a Doña Obdulia Ferrer y sus hijos para que. otorgaran escrituro de venta a Doña Asunción Torruella, de la finca re-matada ; y en cumplimiento de esta providencia judicial; la ex-*126presada Obdulia Ferrer y. sus hijos otorgaron escritura notarial a favor de Doña Asunción Torruella,- cuyo título fué,-según la demanda,, inscrito' en el Ayuntamiento de Santa Isabel el día 10 de abril de 1900. Don Fernando Vendrell- compró esta finca a Doña Asunción Torruella, teniendo, conocimiento de que entre el remate de ella y la -fecha de la publicación de los edictos anunciándolo, "no había transcurrido el término de veinte, días fijados por la ley para la celebración de dicho remate., ' • ■ .
Estos son los hechos esenciales de este pleito, ■ según se alegan en la demanda presentada por Obdulia Ferrer y otras, contra la cual la demandada Asunción Torruella. formuló una excepción previa. Esta excepción previa • fué declarada con lugar, se dictó, sentencia y - los demandantes interpusieron recurso de apelación.
- Alega el apelado en contestación a la alegación hecha por el apelante de que la venta, era-nula por no haberse publi-cado por el término de veinte días, que un contrato de com-praventa no puede ser declarado nulo excepto en los casos de intimidación, violencia, error o fraude, etc., y se funda en los artículos 1267, 1268 y 1228 del Código Civil. Alegan ade-más que los apelantes debieron en primer lugar haber enta-blado una acción de nulidad de actuaciones antes de solici-tar 1.a nulidad,del contrato1 de compraventa. De igual modo sostiene que la venta no se hizo con arreglo á la ley hipo-tecaria, y por tanto que no era necesario que los edictos fue-sen publicados por veinte días, sino que si transcurrieron yeinte días desde la fecha'en que se dictó la> providencia hasta la venta, con esto se cumplió suficientemente ■ con la ley de enjuiciamiento civil que entonces -regía.. También alegan los apelados.que no procede entablar un-pleito por-separado para anular estos procedimientos, porque-la solicitud inte-resando dicha' nulidad debió haberse presentado en-el pleito anterior. Otra alegación que hicieron los apelados es la de que los- apelantes, al otorgar la escritura a Doña-Asunción Torruella renunciaron a cualquier defecto que hubiera exis-*127tido en la venta o en la publicación de los edictos. Alegan por último los apelados que la acción había prescrito según resulta de la faz de la demanda.
La parte apelante quizás tenga razón en sostener que era necesario que los edictos se publicaran por veinte días. Sin embargo, aun admitiendo que se hubiera cometido un error al no publicarlos en esa manera, creemos que tal cuestión solamente puede promoverse por virtud de una solicitud para anular las actuaciones habidas en el pleito y dicha solicitud tendría que hacerse en el pleito original. Después que la propiedad ha sido vendida a un tercero y los demandantes han dejado pasar años, es demasiado tarde para entablar dicha acción.
' El fundamento principal para confirmar la sentencia. es que existe un contrato válido otorgado por los apelantes, por virtud del cual traspasaron la finca al causante del actual dueño de la finca. Después que los procedimientos de eje-cución a que se ha hecho referencia tuvieron lugar, la corte ordenó a los apelantes que hicieran el traspaso de la finca a Doña Asunción Torruella. El referido traspaso se verificó y tiene todos los requisitos de un contrato válido, con arreglo al artículo 1228 del Código Civil, puesto que el causante de los apelantes era deudor del anterior dueño de la finca, es-tando todos los apelados capacitados para contratar y pres-taron su consentimiento. Nada implica que existiera una orden de un tribunal ordenando el traspaso.' La negativa no aparejaba castigo personal o perjuicio de ninguna clase. Ha-biéndose hecho el traspaso, existe un contrato enteramente válido, y no habiéndose demostrado la existencia de fraude,-intimidación o violencia, u otro elemento indebido, debe confir-marse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández' y Aso-ciados MacLeary, del Toro y Aldrey.